Candler, Justice.
This is the second appearance of this litigation in the .Supreme Court. When here before it was held, without direction or condition, that the trial court did not err in dismissing the petition on general demurrer. See Helmly v. Schultz, 219 Ga. 201 (131 SE2d 924). After that affirmance, but before the remittitur from this court was made the judgment of the trial court, the petitioner offered an amendment to his petition which was disallowed on the ground that the decision of this court terminated the case. The plaintiff excepted to this ruling. Held:
Under repeated rulings of this court the judgment excepted to is not erroneous. When the amendment was offered, there was *595nothing pending in the court to amend. See Redwine v. Frizzell, 185 Ga. 191 (194 SE. 175); and Duvall v. Cox, 217 Ga. 488 (123 SE2d 546), and the cases there cited.
Submitted January 14, 1964
Decided January 22, 1964.
Aaron Kravitch, for plaintiff in error.
Stephens & Gignilliat, contra.

Judgment affirmed.


All the Justices concur.